         Case 1:21-cv-00001-CG Document 11 Filed 03/10/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

BERNADETTE MALDONADO,

                     Plaintiff,

v.                                                             No. CV 21-1 CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.


       ORDER GRANTING UNOPPOSED MOTION TO EXTEND TIME TO FILE
                ANSWER AND ADMINISTRATIVE RECORD

       THIS MATTER is before the Court on Defendant Commissioner Andrew Saul’s

Unopposed Motion for Extension of Time to File the Electronic Certified Administrative

Record and Answer to Plaintiff’s Complaint (the “Motion”), (Doc. 10), filed March 8,

2021. The Court, having reviewed the Motion and noting it is unopposed, finds the

Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until May 10, 2021, to

file the Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint.

       IT IS SO ORDERED.



                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
